Citation Nr: 0820137	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUE


Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to July 
1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2003 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Cleveland, Ohio, 
(hereinafter RO).  The case was remanded by the Board for 
additional development in September 2005 and is now ready for 
appellate review.  

FINDINGS OF FACT

1.  Service connection is in effect for dysthymic disorder, 
rated as 50 percent disabling; gastroesophageal reflux 
disease (GERD), rated 30 percent disabling and irritable bowl 
syndrome, rated as 10 percent disabling; the service 
connected disabilities combine to a rating of 70 percent.  

2.  The veteran reports education through three years of high 
school, with receipt of a General Educational Development 
(GED) degree; she has reported employment experience as a 
correctional officer and security guard and that she became 
too disabled to work in 1995. 

3.  The veteran's service connected disabilities have 
precluded her from securing or following a substantially 
gainful occupation.
 

CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a total rating for compensation purposes based 
upon individual unemployability are met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
entitlement to TDIU.  This is so because the Board is taking 
action favorable to the veteran in the decision below.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
 
VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one 
such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection is in effect for dysthymic 
disorder, rated as 50 percent disabling; GERD,  rated 30 
percent disabling; and irritable bowl syndrome, rated as 10 
percent disabling.  The service connected disabilities 
combine to a rating of 70 percent.  Thus, as there is one 
service-connected disability ratable at 40 percent or more 
and the combined service-connected disability rating is 70 
percent, the schedular requirements for TDIU are met.  

By way of a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) signed in 
May 20021, the veteran reported education through three years 
of high school with receipt of a GED.  She reported 
employment experience therein in as a correctional officer 
and security guard and reported that she became too disabled 
to work in 1995. 

The record also reveals a July 1995 determination by the 
Social Security Administration (SSA) finding the veteran to 
be eligible for SSA disability benefits.  This determination 
found the veteran had a disability as defined by SSA from 
December 1994, with a primary diagnosis of "Schizophrenic, 
Paranoid & Other Psychotic Disorders."  Additional pertinent 
evidence includes an opinion following May 2002 VA 
gastrointestinal examination that that none of the veteran's 
medical problems, listed therein as irritable bowel syndrome, 
GERD, and depression, rendered the veteran unemployable.  

The September 2005 Board remand directed that the veteran be 
afforded a VA social and industrial survey to determine 
whether her service connected disabilities rendered her 
unemployable.  Following this remand, the veteran was 
afforded an examination in January 2007 by a VA psychiatrist.  
The reports from this examination document that the claims 
file was reviewed and a detailed discussion of the veteran's 
medical, psychiatric, and post-military history is documented 
therein.   Following the examination, the veteran was found 
to be unemployable by the examining psychiatrist, who also 
opined in pertinent part as follows:  

Based on the complex nature of the [the 
veteran's] clinical presentation, it is 
difficult to decipher to what extent her 
unemployment is based exclusively on her 
service-connected conditions.  There is a 
large overlap in symptoms between her 
various conditions.  Although her 
nonservice-connected condition of 
borderline personality disorder 
undoubtedly greatly contributes to her 
unemployability, the extent of her 
depression is such that it is, as likely 
as not, that she would be unemployable 
based on her depression alone.  

While a contrary opinion to the one rendered above was made 
in July 2002, as that opinion was made by a physician 
following a VA gastrointestinal examination, and not a 
psychiatrist following a comprehensive review of the 
psychiatric history and  examination, the ability of the VA 
examiner in July 2002 to render an accurate assessment of the 
degree of psychiatric occupational impairment the veteran 
experiences is in question.  In short, the Board finds that 
the January 2007 opinion by a VA psychiatrist, which was 
based on a thorough psychiatric examination and review of the 
pertinent psychiatric history, places the weight of the 
positive and negative evidence in approximate balance as to 
whether the veteran's service-connected disabilities have 
precluded her from securing or following a substantially 
gainful occupation when such disability is assessed in the 
context of the veteran's occupational background and level of 
education.  Unless the preponderance of the evidence is 
against the claim, it cannot be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.16; Gilbert, supra.  As 
such, the claim for service connection for TDIU may be 
granted.  

ORDER

Entitlement to TDIU is granted, subject to regulations 
governing the payment of monetary awards.   


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


